 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
UNITED STATES OF AMERICA §
Vv. CASE NO.: 3:16-CR-005 1 6-JZ
CARLI ADELE HEMPEL (06)

ORDER ACCEPTING REPORT AND RECOMMENDATION OF THE
UNITED STATES MAGISTRATE JUDGE CONCERNING PLEA OF GUILTY

After reviewing all relevant matters of record, including the Notice Regarding Entry of a Plea of Guilty, the Consent
of the defendant, and the Report and Recommendation Concerning Plea of Guilty of the United States Magistrate Judge,
and no objections thereto having been filed within fourteen days of service in accordance with 28 U.S.C. § 636(b)(1), the
undersigned District Judge is of the opinion that the Report and Recommendation of the Magistrate Judge concerning the
Plea of Guilty is correct, and it is hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty, and
CARLI ADELE HEMPEL is hereby adjudged guilty of Conspiracy to Misapply the Property of a Health Care Benefit
Program, in violation of 18 U.S.C. § 669. Sentence will be imposed in accordance with the Court's scheduling order.

O The defendant is ordered to remain in custody.

x] The Court accepts the findings of the United States Magistrate Judge by clear and convincing evidence that the
defendant is not likely to flee or pose a danger to any other person or the community if released and should therefore
be released under § 3142(b) or (c).

O Upon motion, this matter shall be set for hearing before the United States Magistrate Judge who set the conditions
of release for determination, by clear and convincing evidence, of whether the defendant is likely to flee or pose a
danger to any other person or the community if released under § 3142(b) or (c).

C) The defendant is not ordered detained pursuant to 18 U.S.C. § 3143(a)(2) pending determination of whether it has
been clearly shown that there are exceptional circumstances under § 3145(c) why the defendant should not be
detained under § 3143(a)(2), and whether it has been shown by clear and convincing evidence that the defendant is
not likely to flee or pose a danger to any other person or the community if released under § 3142(b) or (c). This
matter shall be referred to the United States Magistrate Judge who set the conditions of release.

Signed this 5“ day of August, 2019.
/s/ Jack Zouhary

JACK ZOUHARY
U.S DISTRICT JUDGE
